DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event that the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for a rejection will not be considered a new ground of rejection if the prior art relied upon and the rationale supporting the rejection would be the same under either status.
Claim Rejections – 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office Action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
This application currently names joint inventors.  In considering patentability of the claims, the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention absent any evidence to the contrary.  Applicant is advised of the obligation under 37 C.F.R. § 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. § 102(b)(2)(C) for any potential 35 U.S.C. § 102(a)(2) prior art against the later invention.
Claims 1-11 and 19 are rejected under 35 U.S.C. § 103 as being unpatentable over US 2010/0258033 (“Yang”) in view of A. Pizzi & A. Stephanou, Fast vs. Slow-Reacting Non-Modified Tannin Extracts for Exterior Particleboard Adhesives, 52 Holz als Roh-und Werkstoff 218 (1994) (“Pizzi”).
Considering Claims 1-4, 8, and 11: Yang teaches a wood adhesive composition.  (Yang, ¶ 0007; Abstract).  Yang teaches an example composition that is prepared from corn protein powder and catechol in water.  (Id. 7, Table 2, Example 13).  The corn protein powder in the example composition of Yang reads on the plant protein and zein Id. ¶¶ 0022-0023, 0067, 0070-0071).
Claim 1 recites the transitional phrase “consisting essentially of.”  The body of the claim also recites a mixture “consisting essentially of” several components.  For the purposes of searching for and applying prior art under 35 U.S.C. §§ 102 and 103, absent a clear indication in the specification or claims of what the basic and novel characteristics actually are, “consisting essentially of” will be construed as equivalent to “comprising.”  MPEP § 2111.03(III); see, e.g., PPG Indus. v. Guardian Indus., 156 F.3d 1351, 48 USPQ2d 1351 (Fed. Cir. 1998).  Because the instant disclosure does not contain such a clear indication, the transitional phrase in claim 1 is interpreted as equivalent to “comprising.”  The “consisting essentially of” language of the claim body is treated in the same way.  In support of this interpretation, the examiner notes that dependent claims 9 and 10 recite that the claimed composition contains an oxidant.  In view of this requirement of dependent claims 9 and 10, the broadest reasonable interpretation of claim 1 is that the scope of the “consisting essentially” of language is broad enough to encompass an oxidant additive in addition to the component expressly recited by claim 1.  This interpretation supports the examiner’s finding that the phrase “consisting essentially of” should be interpreted as equivalent to “comprising.”
Yang is silent as to the pH at which the adhesive composition is prepared.  However, Pizzi teaches that in a wood adhesive prepared with a tannin extract, the reactivity of the adhesive can be controlled by adjusting the pH of the mixture.  (Pizzi, 218, first column, first paragraph).  Pizzi teaches that the gel time and the pot life of the adhesive are affected by varying the pH of the mixture from pH 4.5 to pH 10.  (Id. 219, second column; 220, Fig. 1 and Fig. 2; 221, first column).  Pizzi teaches numerous examples of pH values that fall within the pH range of claim 1 (e.g., pH 7.0, 7.5, and 8.0).  (Id.).  In view of Yang’s teaching that it is suitable to use tannin or tannic extracts (which are taught by Pizzi), one of ordinary skill would reasonably expect that the effect of pH on gel time and pot life would also be observed with the adhesive of Yang.  In view of the teachings of Pizzi, a person having ordinary skill in the art at the effective In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); see MPEP § 2144.05(II).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have optimized the pH of the wood adhesive composition of Yang through routine experimentation, and the motivation to have done so would have been, as Pizzi suggests, to achieves a desirably low gel time while still achieving sufficient pot life.  (Pizzi, 219, second column; 220, Fig. 1 and Fig. 2; 221, first column).
Considering Claim 5: Yang teaches broad ranges for the amounts of “proteinaceous material” (corresponding to plant protein of claim 5) and “aromatic compound” (corresponding to phenolic material of claim 5).  (Yang, ¶¶ 0009-0019).  The ranges taught by Yang for these two components appear to substantially overlap with the broad ranges recited by claim 5.
Considering Claim 6: The example adhesive composition of Yang does not contain formaldehyde.  (Yang, 7, Table 2, Example 13).
Considering Claim 7: Yang is silent as to the adhesion value of the example wood adhesive composition.  Accordingly, the examiner recognizes that not all of the claimed effects or physical properties are positively stated by the references.  However, the references teach a composition containing the claimed components in the claimed amounts prepared by a substantially similar process.  According to the original disclosure, the property of claim 7 is achieved by combining the components recited by the claims to produce an adhesive under the claimed conditions.  Therefore, one of ordinary skill would have a reasonable expectation that the claimed effects and physical properties, i.e. an adhesion value of 2-10 MPa, would necessarily flow from a composition containing all of the claimed components in the claimed amounts prepared by a substantially similar process.  Where the claimed and prior art products are See In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977); In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990); see also MPEP § 2112.01(I)-(II).
Considering Claims 9 and 10: Yang teaches that the adhesive composition may contain a preservative that is potassium permanganate or hydrogen peroxide.  (Yang, ¶ 0049).  Yang further teaches that the adhesive composition may contain a curing agent that is ferric nitrate or potassium dichromate.  (Id. ¶ 0048).  The potassium permanganate, hydrogen peroxide, ferric nitrate, and potassium dichromate taught by Yang read on the oxidizing agent of claims 9 and 10.
Considering Claim 19: Yang teaches that the composition contains water.  (Yang, 7, Table 2, Example 13).  The water of Yang reads on the water of claims 1 and 19.  Neither claim 1 nor claim 19 requires that the solvent be an organic solvent.
Response to Arguments
Applicant’s arguments in the remarks dated June 18, 2021, have been fully considered, and the examiner responds as follows.
A) On page 7 of the remarks, applicant argues that the obviousness rejection of the claims should be withdrawn in view of the amendment to the transitional phrase of claim 1.  Applicant points out that the example compositions of Yang contain components other than the proteinaceous material, aromatic compound, and water solvent (e.g., an acid regulator, curing agent, preservative, viscosity modifier, and filler).  This argument has been fully considered but is not found to be persuasive.  As indicated in the obviousness rejection and based on the guidance in MPEP § 2111.03(III), the transitional phrase in claim 1 is interpreted as equivalent to “comprising” because the specification does not contain clear indication in the specification or claims what the basic and novel characteristics of the invention actually are.
As indicated in the obviousness rejection, the examiner notes that dependent claims 9 and 10 recite that the claimed composition contains an oxidant.  In view of this requirement of dependent claims 9 and 10, the broadest reasonable interpretation of 
B) On pages 7 and 8 of the remarks, applicant argues that secondary reference Pizzi contains no teaching that adjustment of pH achieves a desired adhesive strength.  This argument has been fully considered but is not found to be persuasive because the examiner is not relying on Pizzi for a teaching that the use of a certain pH achieves a certain adhesive strength.  As indicated in the obviousness rejection, it is the examiner’s position that it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have optimized the pH of the wood adhesive composition of Yang through routine experimentation, and the motivation to have done so would have been, as Pizzi suggests, to achieves a desirably low gel time while still achieving sufficient pot life.  (Pizzi, 219, second column; 220, Fig. 1 and Fig. 2; 221, first column).  The fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy set forth in 37 C.F.R. § 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 C.F.R. § 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nicholas E. Hill whose telephone number is 571-270-1485 and whose fax number is 571-270-2485.  The examiner can normally be reached on Monday through Friday at 9:00 am through 5:00 pm Eastern Standard Time. 
Examiner interviews are available via telephone, in person, and via video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant may contact the examiner by telephone or use the USPTO Automated Interview Request (AIR) system at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo, can be reached at 571-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/ pair/PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/NICHOLAS E HILL/Primary Examiner, Art Unit 1767